                             Case 3:20-cv-05948 Document 1-1 Filed 08/24/20 Page 1 of 3

                                   (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




(EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)



          (Firm Name, Address, and Telephone Number)                                                          (If Known)




                                                            One Box Only)
                                                                                        (For Diversity Cases Only)                            and One Box for Defendant)

                                                                                                                                                or
                                     (U.S. Government Not a Party)
                                                                                                                                                and
                                    (Indicate Citizenship of Parties in Item III)




                                                                                                                                  (specify)


                                                                                    (Do not cite jurisdictional statutes unless diversity)




             (See instructions):
Case 3:20-cv-05948 Document 1-1 Filed 08/24/20 Page 2 of 3
Case 3:20-cv-05948 Document 1-1 Filed 08/24/20 Page 3 of 3




          ATTACHMENT TO CIVIL COVER SHEET
       I(c) Attorneys for Plaintiff Patrick S. Ryan



                    PATRICK S. RYAN – Cal. Bar No. 243711
                    Local Counsel for Plaintiff

                                        and

                    BLACKSTONE LAW GROUP LLP
                    John D. Lovi (john@blackstone-law.com)*
                    Justin B. Perri (justin@blackstone-law.com)*
                    Alexander J. Urbelis (alex@blackstone-law.com)*
                    1201 Broadway, 9th Floor
                    New York, New York 10001
                    Telephone/ Facsimile: (212) 779-3070
                    Lead Counsel for Plaintiff Patrick S. Ryan

                                        and

                    Michael Godwin Esq.*
                    DBA Godwin’s Law (mikegodwinattorney@gmail.com)
                    Cooperating Counsel


                    * Pro Hac Vice Applications Forthcoming
